DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Drube et al. (US2002/0157402) and Kotzot et al. (US 2008/0115508) were considered most pertinent to applicant's disclosure.  
Drube et al. discloses: a method for dispensing a fuel comprising the steps: providing a non-petroleum fuel (LNG) as a liquefied fuel to a storage tank (24, fig. 2); increasing pressure of the liquefied fuel to a target pressure (operating pressure requirement, [0039]-[0040]), using a pump (30) disposed within the storage tank; bypassing (through line 46) a first portion (initial fueling includes fuel that is not heated) of the liquefied fuel from the pump around or at least partially around a heat exchanger (52); discharging (through line 44) a second portion (final fueling includes fuel that is heated) of the liquefied fuel to a heat exchanger (52), said heat exchanger configured to warm the second portion of the liquefied fuel ([0041], [0060]); and controlling a temperature of the liquefied fuel by combining the first portion and the second portion of the liquefied fuel without external refrigeration or a storage subsystem disposed between the pump and the dispenser (abstract; [0018], [0041], [0060]). Drube et al. also 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753